 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any othermanner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labor or-ganizations,to join or assist Local107, InternationalLadies' Garment Workers'Union, AFL-CIO, or of anyother labor organization,to bargaincollectivelythrough representativesof their ownchoosing, to engage in concerted activitiesfor the purposesof collective bargainingor mutual aid or protection,or to re-frain from anyor all such activities,except to the extent that such rights maybe affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a)(3) oftheAct, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.All ouremployees are free to become,remain, or refrain from becoming or re-maining membersof any labororganization.RIVER TOGS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions,they may communicate directly with the Board's Regional Office, 16 CourtStreet,Fourth Floor,Brooklyn,New York 11201,Telephone 596-5386.Purolator Products,Inc. (Van Nuys Plant)andInternationalUnion,United Automobile,Aerospace and Agricultural Imple-ment Workers of America,AFL-CIOPurolator Products,Inc.andInternational Union,United Auto-mobile, Aerospace and Agricultural Implement Workers ofAmerica, AFL-CIO and Independent Employees Association ofPurolator Products,Inc.,Party in Interest.Ca.se.e31-CA-10(for?nerZy f1-CA1-5698) and 20 (formerly 91-C21-0108).Ady 5,1966DECISION, ORDER, AND DIRECTION OF ELECTIONOn May 6, 1965, Trial Examiner Eugene K. Kennedy issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter,Respondent filed exceptions to the TrialExaminer's Decision.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed. The Board hasconsidered the entire recordin these cases,including the Trial Exam-iner'sDecision, and the exceptions thereto, and hereby adopts the160 NLRB No. 9. PUROLATOR PRODUCTS, INC.81findings, conclusions, and recommendations of the Trial Examiner,with the following modifications and additions.1.We adopt the Trial Examiner's findings, conclusions, and rec-'ommendations respecting the issues raised by the Section 8(a) (2)allegations of the complaint.,,2.We adopt, for the reasons stated by the Trial Examiner, thefinding that at all times since January 1964, Respondent violatedSection 8(a) (5) and (1) of the Act by its failure and refusal to bar-gain in good faith with the Union concerning terms and conditions,of employment of its Van Nuys employees. The record contains ampleevidence to support the Trial Examiner's findings and conclusionsin this regard, as well as his additional conclusion that Respondent'sentire course of conduct, including its recognition of the Associationas the collective-bargaining representative of its Newbury Parkemployees, was an attempt to "freeze out" the Union at its NewburyPark plant. We note, in addition, that Respondent's failure to bar-gain in good faith at Van Nuys prevented meaningful bargainingover the effects on its Van Nuys' employees of its decision to closedown that operation.23.For reasons stated by the Trial Examiner, we find that Respond-ent violated Section 8(a) (5) of the Act by unilaterally changingexisting seniority policies in order to lay off Tibor Lonyai out ofseniority.We also adopt the Trial Examiner's findings that employ-ees Edward Zaloom; Josephine Zaloom, Fred Deutsch, Irene Dupont,and Frank Tillotson were denied employment at Newbury Park fordiscriminatory reasons, in violation of Section 8(a) (3) and (1) ofthe Act.'For reasons indicated below, we do not adoptthe Trial Examiner's finding that theAugust4, 1964,contractbetween the Respondentand the Association was negotiated at atime when the Union was the majority representative of Respondent's Newbury Park em-ployees. Further,in view ofthe fact that the appropriate remedy for Respondent's 8(a) (2)violations requires an order requiring Respondentto withdraw and withhold recognitionfrom the Associationuntil the Associationis certifiedas the collective-bargaining repre-sentative of Respondent's employees,we deem it unnecessaryto pass on the Trial Examiner'sfinding that certain provisionsof the August4 contractconstitutedindependentviolationsof the Act2It is, of course,well establishedthat, even where economically motivated, the reloca-tion or removal of a plant to a new sitedoesnot eliminatean employer's obligation tobargain withhis employees'representative respecting the relocation and removal and itseffect upon employees.Corwin Corporation,153 NLRB 664;Standard Handkerchief Co,151 NLRB15;Sidele Fashions,Inc., etc.,133 NLRB 547, 555-556, enfd. 305 F.2d 825(C.A.3) ; Industrial Fabricating,Inc.,119NLRB 162, 168, 189-190. See, generally,EastBay UnionofMachinists,Local 1304vN.L.R B.,379 U S. 203, affgFibreboardPaper Products Corporation,138 NLRB 550, andTown d Country Manufacturing Com-pany, Inc.,136 iNLRB1022.Insofaras the Respondent contends that it had the unfet-tered right,in the absence of a contract,to alter itsmanner ofoperations without regardto the effectupon the employeesat Van Nuys, we reassert and reaffirm our holding inWinn-Diwie Stores, Inc,147 NLRB 788,789, enfd. 353F 2d 76 (C.A 5), rejecting a claimof an employer"that,absent a collective bargainingagreement any operational change isa matter ofmanagement prerogative and not a bargainable subject "257-551-67-vol. 160-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.We do not agree with the. Trial Examiner that Respondent vio-lated Section 8(a) (5) of the Act by its refusal and failure to recog-nize and bargain with the Union as the representative of the produc-tion and maintenance employees at Newbury Park. While we agreewith the Trial Examiner that at all times since July 27, 1964, the pro-duction and maintenance employees of Respondent's Newbury Parkplant constituted an appropriate unit for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act, we do notadopt his finding that the Newbury Park unit was simply the VanNuys unit expanded by accretion of the Newbury Park employees.'The facts as related by the Trial Examiner plainly show that theNewbury Park plant 'resulted from a merger and relocation ofRespondent's separate Van Nuys and Eagle Rock plants. The New-bury Park plant was neither an expanded Van Nuys plant, as foundby the Trial Examiner, nor an expanded Eagle Rock plant, as con-tended by Respondent. It was, we believe, the amalgam of two sep-arate facilities into one.We find that Newbury Park was an entirelynew operation with major personnel changes 4In these circumstances, we find, contrary to the Trial Examiner,that the Union's certification as the bargaining representative for theemployees employed at the Van Nuys plant did not constitute it asthe statutory representative of the production and maintenanceemployees employed at the Newbury Park plant. We further find, asa direct consequence of the foregoing, that the General Counsel wasrequired to prove, as an element of hisprima faciecase, that theUnion represented a majority of the Newbury Park employees. Weare satisfied that the General Counsel has not borne this burden.On July 27, 1964, there were at least 70 employees in the NewburyPark production and maintenance unit; 5 of these, 32 were formerVan Nuys employees, 19 were former Eagle Rock employees, and therest were newly hired. In addition to the 32 Van Nuys employees whotransferred to Newbury Park, the Trial Examiner found that 5 for-mer Van Nuys employees were entitled to reinstatement at NewburyPark because of Respondent's unlawful action in terminating theiremployment or in refusing to transfer them to Newbury Park.We note, however, that the Trial Examiner did not find that eachor any of these former Van Nuys employees was a member of theUnion or had actually designated the Union to act as its collective-bargaining representative at Newbury Park. Rather, he cites the 373 Nor do we accept Respondent's contention that the Newbury Park facility was simplya relocation of Eagle 'Rock, with the later absorption of certain of the Van Nuys functions.4 The Kroger Company,155 NLRB 546.s The Trial Examiner excluded three employees who had been employed in the engineer-ing division at Eagle Rock, apparently because they had not been part of the Eagle Rockproduction and maintenance unit. If these employees are employed at Newbury Park inproduction and maintenance jobs, they are included in the unit and eligible to vote in theelection hereinafter directed. PUROLATOR PRODUCTS, INC.83to 70 ratio as a factor supporting his finding that the Newbury Parkunit was the "Van Nuys unit expanded by accretion of the NewburyPark employees" and his conclusion that, because the Union was thestatutory bargaining representative of the Van Nuys employees,' italso was entitled to such status for the Newbury Park productionand maintenance unit.We leave previously rejected the Trial Examiner's accretion theory.We believe it impermissible to infer from the fact of employment atVan Nuys that a former Van Nuys employee necessarily was a mem-ber of the Union or had designated the Union to act as his collective-bargaining representative at Newbury Parks We therefore find that,because the General Counsel has failed to prove that the Union wasthe majority representative of the Newbury Park unit, the allega-tions of the complaint concerning a refusal to bargain at NewburyPark have not been sustained and must be dismissed.THE REMEDYWe have found that Respondent violated Section 8(a) (5) of theAct by its refusal to bargain with the Union concerning terms andconditions of employment of its employees at its Van Nuys, Califor-nia, plant, and that a significant aspect of that violation was Respond-ent's failure to bargain with the Union concerning the effects onemployees of its decision to close down and relocate the Van Nuysplant.We have found that Respondent unlawfully discriminatedagainst certain employees by refusing to transfer them to its New-bury Park plant because of their support and adherence to theUnion.We have found that Respondent violated Section8 (a) (2)and (1) of the Act by assisting Independent Employees Associationof Purolator Products, Inc.,by, inter alia,granting it recognition asthe bargaining representative of its Newbury Park production andmaintenance employees in February 1964, prior to the time that New-bury Park commenced operations, and again in August 1964, whenthe Association was not the lawfully designated representative ofthe employees involved.We have further found that Respondentengaged in the foregoing conduct in an effort to prevent the Unionfrom achieving representative status at Newbury Park.In order to remedy the foregoing unfair labor practices, we adopttheTrialExaminer's recommended remedy, with the followingmodifications:" Because we shall dismiss the 8(a) (5) allegationseWe note that 9 of the 60 employees in the Van Nuys unit voted against the Union inthe election which resulted in the Union's certification as the representative of the VanNuys unit.,To the extent that employees may have been coerced into paying dues and initiationfees pursuant to the union-security provision,we shall, in agreement with the TrialExaminer,require reimbursement with interest, the determination thereof to be made atthe compliance stage of these proceedings. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning the Newbury Park plant, we shall notorder Respondentto recognize and bargain with the Union as the representative of theproduction and maintenance employee unit at that location. We deemit appropriate, however, in order to remedy the 8(a) (5) violationsfound concerning the Van Nuys plant, to orderRespondent, uponrequest, to bargain with the Union concerning the effects on its VanNuys' employees of its decision to close down the Van Nuysplant andto relocate and merge it with the formerEagleRockoperations atNewbury Park. Because Respondent unilaterally departedfrom itsannounced policy of permitting all Van Nuys employees who wishedto transfer to Newbury Park to do so,8 we shall order Respondent tonotify all of its former Van Nuys employees who have notreceivedemployment at Newbury Park that it has reinstated such policy andthat it will afford employment to all such employees who haveapplied, or who do now apply, for such employment.As Respondent, by its unfair labor practices detailed herein, hasarrogated to itself the selection of a bargaining representative for itsNewbury Park employees and has denied such employees a voice inthe matter, we shall, in addition to the usual provisions requiringRespondent to cease recognizing the Association as such representa-tive, provide for a remedial election, pursuant to Section 10(c) ofthe Act, in order to resolve the, question concerningrepresentationthat exists at Newbury Park.9 To insure that the effects of Respond-ent's unfair labor practices are fully dissipated and that all parties tothe election will have full and equal opportunity to inform all eli-gible voters of the issues involved, thereby enabling the employees tomake a free and reasoned- choice, we shall apply the rule ofExcelsiorUnderwear, Inc.,156 NLRB 1236, relating to the furnishing of eligi-bility lists to the remedial election directed herein.In order to insure that the effects of the unfair labor practicesalready committed have been thoroughly dissipated and to remedycurrent violations, we shall require that the Regional Director with-hold conducting any election until such time as Respondent : (1)9 Respondent,in response to Union inquiries on this Issue during collective-bargainingnegotiations,assured the Union that all employees who wished to transfer to NewburyPark could do so. Respondent nevertheless departed from that policy when it discrimina-torily refused to accept applications from certain employees for employment at NewburyPark. In contrast to such treatment of Van Nuys employees,Respondent transferred allEagle Rock employees to Newbury Park. Although the record does not establishthat VanNuys employees other than those named herein were denied employment at Newbury Park,neither does It establish that all Van Nuys employees who requested such employment weregiven employment at Newbury Park. Because Respondent's unilateral change in policyoccurred within the context of an open rejection of the practices and procedures of collec-tive bargaining, and because such conduct may well have caused employees not to requesttransfer to Newbury Park, we believe it necessary, in order to ensure that former em-ployees of Van Nuys and Eagle Parkreceiveequal consideration and treatment withoutregard to union affiliation,to provide the remedy indicated herein9 SeeN.L.R.B. v. District 50, United Mine Workers of America,355 U S.453;BowmanTransportation Inc.,120 NLRB 1147;Checker Taxi Company, Inc.,131 NLRB 611. PUROLATOR PRODUCTS, INC.85offers employment at Newbury Park to each bargaining unit employeeformerly employed at Van Nuys whose employment was caused to beterminatedbecause of the cessation of operations at Van Nuys andthe transfer to Newbury Park, such employment to be of like orrelatedcharacter to that formerly enjoyed and at an equivalent wagerate;(2) bargains with the UAW as to the effect on Van Nuys bar-gaining unit employees of the transfer of operations to NewburyPark; and (3) offers reinstatement with backpay to the five discrim-inatees and to Tibor Lonyai, with interest thereon at the rate of 6percent per annum, in accordance with F.Y. Woolworth Company,90 NLRB 289, andIsis Plumbing cf HeatingCo., 138 NLRB 716.In accord with the foregoing, we find that it will best effectuate thepolicies of the Act to direct the Regional Director for Region 31 todirect and supervise the conduct of an election (1) whencompliancewith our Order herein is voluntarily achieved, after the postingperiod has elapsedand atsuch time as theRegionalDirector deter-mines that a free election can be held; or (2) should the Respondentfail to comply with the provisions in this Decision and Order and itis necessary to have this Order enforced by a decree of a UnitedStates Court of Appeals, upon the Respondent's full compliance withsuch decree; or (3) in the event of such noncompliance, at such timeasUAW indicates that it is nevertheless willing to proceed to anelection.'°The election provided for above shall be conducted among employ-ees in the following unit, which we find upon the entire record to beappropriate for purposes of collective bargaining within themeaningof Section 9 (b) of the Act :All production and maintenance employees, including shipping andreceiving employees, employed by Respondent at its Newbury Parkplant, but excluding office and plant clerical employees, professionaland technical employees, guards, and supervisors as defined in theAct.In the election the employees shall determine whether they wish tobe represented for collective-bargaining purposes by InternationalUnion, United Automobile, Aerospace and Agricultural ImplementWorkers of America, AFL-CIO; by Independent Employees Asso-ciation of Purolator Products, Inc.; or by neither.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that the10 SeeChecker Taxi Company, Inc.,625. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, Purolator Products, Inc., Newbury Park, California, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile,Aerospace and Agricultural ImplementWorkers ofAmerica, AFL-CIO, or any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or bydiscriminating in any other manner in regard to their hire or tenureof employment, or any term or condition of their employment.(b)Assisting in the administration of Independent EmployeesAssociation of Purolator Products, Inc., or contributing support toit or to any other labor organization.(c)Giving effect to the recognition agreement dated February 26,1964, and the collective-bargaining agreement. dated August 4, 1964between Respondent and Independent Employees Association ofPurolator Products, Inc., or to any extensions, renewals, or modifica-tions thereof, or any other contract or agreement between theRespondent and the said labor organization which may now be inforce; provided, however, that nothing in this Decision and Ordershall require the Respondent to vary or abandon any wage, hour,seniority, or other substantative feature of its relations with itsemployees, which the Respondent has established in the performanceof these agreements, or to prejudice the assertion by employees of anyrights they have thereunder.(d)Recognizing Independent Employees Association of PurolatorProducts, Inc., as the representative of its employees for the purposeof dealing with the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, unless and until the said labor organization shall havedemonstrated its exclusive representative status pursuant to a Board-conducted election among the Respondent's employees.(e)Unilaterally altering terms and conditions of employmentwhere there is a lawfully recognized or certified collective-bargainingrepresentative for the employees who will be affected by suchalteration.,(f)Refusing to bargain with International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers, AFL-CIO,as the exclusive representative of its employees at Van Nuys, concern-ing the effects upon these employees of the transfer of its operationsto its plant at Newbury Park.(g)Giving effect to the maintenance-of-membership provisionsincorporated in the agreements of February 26 and August 4, 1964,requiring the payment of dues and initiation fees to Independent PUROLATOR PRODUCTS, INC.87Employees Association of Purolator Products, Inc., as a condition ofcontinued employment.(h) In any other maruier interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Union,United Automobile, Aerospace and Agricultural Implement Workersof America, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective-bargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section8 (a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from IndependentEmployees Association of Purolator Products, Inc., or any otherlabor organization as the collective-bargaining representative of anyof its employees in the production and maintenance unit at its New-bury Park plant, for the purpose of dealing with Respondent con-cerning grievances, labor disputes, wages,ratesof pay, hours ofemployment, or other terms or conditions of employment,unless anduntil the Board shall certify the Association or any other labororganization as such representative.(b)Reimburse each of its present and former employees at itsNewbury Park plant for all initiation fees, dues, and other moneysthey have been required to pay Independent Employees Associationof Purolator Products, Inc., while employed at said plant,by reasonof Respondent's enforcement of its agreements dated February 26and August 4, 1964, with said Association, as set forth in the sectionof this Decision entitled "The Remedy."(c)Offer to Edward Zaloom, Josephine Zaloom, Fred Deutsch,IreneDupont, and Frank Tillotson immediate and full reinstatementto their former or substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, and make themwhole for any loss ofearningsthey may have sufferedby reason ofRespondent's discrimination against them, as set forth in thesectionof this Decision entitled "The Remedy."(d)Offer to Tibor Lonyai immediate and full reinstatement at itsNewbury Park plant to hisformer orsubstantially equivalent posi-tion without prejudice to his seniority or other rightsand privileges, 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDand make him whole for any loss of earnings he may have sufferedby reason of Respondent's unilateral alteration of his terms and con-ditions of employment and bypassing of his certified representative,.in the same manner as set forth above.(e)Offer employment at their former or substantially equivalentpositions without prejudice to their seniority or other rights andprivileges to all former Van Nuys bargaining unit employees termi-nated on or after June 1964, who have not been offered employmentat Newbury Park.(f)Preserve and,,upon request, make available to the Board andits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary or useful to determine the amounts ofinitiation fees, dues, and other moneys, and backpay required to be^reimbursed or awarded to employees, and the reinstatement rights,and offers of employment to be made under the terms of this Order.(g)Bargain with International Union, United Automobile, Aero-space and Agricultural Implement Workers of America, AFL-CIO,as the exclusive representative of bargaining unit employees at VanNuys concerning the effect upon them of the transfer of Respondent'soperations to Newbury Park.(h)Notify the employees described in paragraphs 2(c), 2(d), and2(e), above, if presently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the ArmedForces.(i)Post at its plant in Newbury Park, California, and mail to theindividuals described in paragraphs 2(b), 2(c), 2(d), and 2(e),above, at their last known address, copies of the attached noticemarked "Appendix." 11 Copies of said notice, to be furnished by theRegional Director for Region 31, shall, after being duly signed byRespondent's representative, be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced, or coveredby any other material.(j)Notify the Regional Director for Region 31, in writing, within10 days from the date of this Order, what steps have been taken to^comply herewith."In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"a Decision and Order"the words "a,Decree of the United'States Court of Appeals Enforcing an Order" PUROLATOR PRODUCTS, INC.89IT IS FURTHERORDEREDthat those allegations of the complaint alleg-ing violations of the Act not herein found be, and they hereby are,dismissed.[Text of Direction of Election omitted from publication.] 1212An election eligibility list, containing the names and addresses of all the eligiblevoters must be filed by the Employer with the Regional Director for Region 31 within7 days after the date of issuance of the notice of election by the Regional Director. TheRegional Director shall make the list available to all parties to the election.No extensionof time to file this list shall be granted by the Regional Director except in extraordinarycircumstances Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsior Underwear Inc,156 NLRB 1236APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT give effect to a recognition agreement datedFebruary 26, 1964, or a collective-bargaining agreement signedwith Independent Employees Association of Purolator Products,Inc., dated August 4, 1964, or to any modifications, extensions,renewals, or supplements thereto.117E WILL NOT give any unlawful assistance or support to Inde-pendent Employees Association of Purolator Products, Inc.WE WILL NOT unilaterally effect a change in working conditionswhile our employees have an exclusive bargaining representative.WE WILL NOT discourage membership in International Union,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, or any other labor organization,by discharging or refusing to reinstate any of our employees, orby discriminating in any other manner in regard to their hireor tenure of employment, or any other term or condition of theiremployment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right ton self-organization, to form labor organizations, to join or assist Inter-national Union, United Automobile, Aerospace and AgriculturalImplement Workers of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized by Section 8(a) (3) of the Act, as 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL withdraw and withhold all recognition from Inde-pendent Employees Association of Purolator Products,Inc., asthe collective-bargaining representative of any or our employees,unless and until it is certified by the National Labor RelationsBoard.WE WILL bargain collectively with International Union, UnitedAutomobile, Aerospace and Agricultural Implement Workers ofAmerica, AFL-CIO, as the exclusive representative of our pro-duction and maintenance employees formerly employed at ourplant in Van Nuys, California, concerning the effects upon themof our transfer of operations to Newbury Park, California.WE WILL offer to Edward Zaloom, Josephine Zaloom, FredDeutsch, Irene Dupont, and Frank Tillotson immediate and fullreinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earnings theymay have suffered by reason of our discrimination against them,with interest thereon at 6 percent per annum.WE WILL offer to Tibor Lonyai immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and makehim whole for any loss of earnings he may have suffered by rea-son of our unfair labor practices, with interest thereon at 6 per-cent per annum.WE WILL offer employment to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, to all former Van Nuys bargaining unitemployees terminated on or after June 1964, who have not beenoffered employment at Newbury Park.WE WILL reimburse each of our present and former employeesat our Newbury Park plant for all initiation fees, dues, and othermoneys, with interest thereon at 6 percent per annum, which theyhave been required to pay Independent Employees Association ofPurolator Products, Inc., while employed at said plant, by reasonof our enforcement of the agreements dated February 26 andAugust 4, 1964, with said Association.All our employees are free to become, remain, or refrain frombecoming or remaining, members of the above-named, or any otherlabor organization.PUROLATOR PRODUCTS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title) PUROLATOR PRODUCTS, INC.91NOTE.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, Tenth Floor, Bartlett Building, 215 West SeventhStreet, Los Angeles, California 90014, Telephone 688-5850.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was heard before Trial Examiner Eugene K. Kennedy in Los Angeles,California, on various dates between January 21 and February 3, 1965. PurolatorProducts,Inc., the Respondent,is charged with committing violations of Section8(a)(1), (2),(3), and(5) of the National Labor Relations Act, as amended,hereinthe Act.'In summary form, the issues raised by the pleadings and the record can be statedas follows: In connection with its anticipated consolidation of two of its plants,Respondent is charged with bargaining in bad faith,with discrimination with respectto employees at the Van Nuys plant,and with assisting an independent union at itsEagle Rock plant. The question is suggested by the record as to whether thesealleged acts were done in contemplation of Respondent'smove to its Newbury Park1The first charge in this consolidated proceeding was filed on December 13, 1963, inCase 21-CA-5698. This charge claims that,on or about December 1, Respondent violatedSection 8(a) (1) and (5) by the layoff of Earl Sweet, James Wald, and Tibor Lonyai whilefailing to discuss the tenure of employment with the Charging Union.On December 27, 1963, in Case 21-CA-5698, a first amended charge was filed allegingviolations of Section 8(a) (1) and(5) by failing to discuss the layoff of Sweet, Wald, andLonyal and also alleging that Respondent failed to bargain in good faith on variousdates preceding December 27, 1963.On June 24,1964, a second amended charge in Case 21-CA-5698 was filed alleging thaton various dates the Respondent failed to bargain in good faith and that on December 20,1963, it refused to sign any agreement extending beyond July 1964, the date of the ex-pected move to another location.This charge also claimed a 8(a) (1)and (5)violationpredicated on the change of seniority system affecting employee Tibor Lonyal.-On August 6, 1964,inCase 21-CA-6108,the Charging Union filed'another chargealleging Respondent violated Section 8(a) (1) and(3)by terminating and refusing torecall Irene Dupont, Josephine Zaloom, and Edward Zaloom.On September 1, 1964, a first amended charge was filed in Case 21-CA-6108, claimingviolations of the Act by the termination of Irene Dupont,Josephine Zaloom,EdwardZaloom, Fred Deutsch,Larry Duprey,and Frank Tillotson.It also claims violations basedon the Employer'smove and failing to bargain with the Union as the representative ofits employees at its new plant. This charge also claims that since about July 2,1964, theRespondent has unlawfully assisted with the formation of a labor organization and hassigned a collective-bargaining agreement with such organization.On January 27, 1964, a second amended charge was filed in Case 21-CA-6108.In addi-tion to the claim set forth in the original and first amended charge, the second amendedcharge claims violations predicated on the failure of Respondent to recognize the ChargingUnion as the exclusive representative of the bargaining unit in the Newbury Park plant.The original complaint was issued on July 15,1964. A consolidated,amended complaintin Cases 21-CA-5698 and 21-CA-6108 was issued on December 3, 1964.An amendmentto the consolidated complaint was issued on January 28, 1964. The amended consolidatedcomplaint does not list Duprey as an alleged discriminatee,nor Wald or Sweet as victimsof Respondent's unilateral change in working conditions. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant in order to unlawfully divest itself of its obligation to recognize the ChargingUnion as the representative of its production and maintenance employees.Subsequent to the hearing, the General Counsel submitted a motion to correct thetranscript with service on all parties.There being no opposition to such motion, itis hereby granted and the corrections are included in Appendix B attached hereto.Upon consideration of briefs filed by all parties participating, and a considerationof the entire record and my observation of the demeanor of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND JURISDICTION OF THE BOARDUntil about July 2, 1964, Respondent operated a plant in Van Nuys, California,where it was engaged in the production of filters for the airspace industry.Until about June 1964, Respondent operated a plant at Eagle Rock, California,known herein as the Eagle Rock plant and referred to sometimes as the On MarkDivision, where Respondent was engaged in the business of manufacturingcouplingsand valves for the space industry.The two above-named divisions were both transferred to Newbury Park, Califor-nia, the Eagle Rock plant about June 1, 1964 and the Van Nuys plant on aboutJuly 2, 1964. The Newbury Park facility is also at times designated as the Aero-space Division.In the conduct of its business, Respondent annually manufactures and sells prod-ucts valued in excess of $50,000 which are shipped directly to customers located out-side of California.Its annualpurchases of goods and supplies shipped to it withinthe State of California directly from outside the State are valuedin excess of$50,000.Respondent is now, and at all times material has been, an employer engaged incommerce and in a business affecting commerce within the meaning of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, herein the Union, is a labor organization withinthe meaning of the ActIndependent Employees Association of Purolator Products, Inc., herein called theAssociation, is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged refusal to bargainAs indicated above, Respondent's Aerospace Division, located at its Newburyplant, commenced operations about June 1, 1964. It incorporated the functions ofthe Van Nuys and the Eagle Rock plants. Production at the Newbury plant requiredsimilar skills from the employees and after the move there was a substantial inter-change of employees on the functions formerly performed at the separate plants.According to the Newbury plant manager, Ben Ohannesian, working on the filtersformerly produced at the Van Nuys facility and on gauges formerly produced at theEagle Rock facility required similar skills.One reflection as to the relative strength of the production and maintenanceemployees in the Van Nuys and Eagle Rock plants may be obtained from a compar-ison of the lists of employees used for certification of a bargaining representative intheir respective plants.At the Van Nuys plant, there were 63 employees on the eligibility list for votingin Board-conducted election which the Union won by a vote of 51 to 9 and was cer-tified as a representative of the production and maintenance employees in the VanNuvs plant as of November 26, 1963.As of January 15, 1964, there were 24 employees in the production and mainte-nance unit of the Eagle Rock plant and, in a card check, 22 out of 24 were determinedto have selected the Association as the bargaining representative for the Eagle Rockplant 22 In Its submission of payroll lists to the General Counsel which were incorporated Inthe record, Respondent employed two devices which apparently were intended to suggestthat the Eagle Rock or On Mark Division had approximately the same number of employeesin the unit as the Van Nuys facility. One of the devices was to utilize a bookkeeping meas- PUROLATOR PRODUCTS, INC.93The facility at Newbury Park was in the planning stage in approximately June of1963 and the construction was commenced in November of 1963 and was completedon or about June 1, 1964. The collective-bargaining history at the Respondent'sEagle Rock and Van Nuys facilities is significant in determining the nature andextent of the alleged unfair labor practices.The distinctly different manner in whichRespondent dealt with the Union representing the employees at the Van Nuys plantand its dealings with the Association representing the Eagle Rock employees, isreflected by a consideration of the events.The employees at Eagle Rock were unorganized in 1961 and 1962. In late 1963itbecame widely known among the employees that the Respondent planned to movethe Van Nuys and Eagle Rock facilities to Newbury Park. On January 5, 1964, theAssociation was determined by a judge, utilizing a card check, to have been author-ized by 22 out of an eligible 24 employees to be their collective-bargaining repre-sentative at the Eagle Rock facility.A collective-bargaining agreement,dated Janu-ary 24,1964, was executed on February 26, 1964,in which Respondent recognizedthe Association as the collective-bargaining agent for the production and mainte-nance employees at its Eagle Rock facility, and of Newbury Park.The Newbury Parkfacilitywas not in operation until June of 1964.Without any further showing ofwhich employees were represented by the Association, Respondent entered intoanother collective-bargaining agreement with the Association on August 4, 1964,rcognizing the Association as the exclusive representative of the production andmaintenance employees at Newbury Park. At this time, there were 70 employ-ees in the production and maintenance unit at Newbury Park. As of June, 1964,there were 19 employees in the production and maintenance unit who transferred toNewbury Park from Eagle Rock.3 The balance of the 70 employees were newly hiredor had transferred from the Van Nuys facility. Thirty-two transferred from VanNuys and five more, for reasons set forth herein, were properly included in the num-ber of employees eligible to be counted in the unit transferring from Van Nuys.The collective-bargaining agreementof January 1964 was drafted byRespondentafter some meetings in which the members of the Association made some general-ized suggestions. The more comprehensive August 4, 1964, agreement was signed bythe same three officers of the Association as signed the January agreement. The rec-ord does not indicate whether there were any negotiations prior to the execution ofthe August 4, 1964, agreement?In December 1963, the first Association officers selected by the employees at EagleRock were unacceptable to the Respondent, and the Association, on being soadvised proceeded to elect three replacements, Arthur Porter as president, JohnHealy as vice president, and Stella Gaudu as secretary-treasurer. In their testimony,ure which would suggest that the 13 employees who were hired during the month of Juneworked for the On Mark Division although they were actually employed at Newbury ParkGeneral Counsel'sExhibit 23 lists the names of 23 employees hired at the AerospaceDivision during May 1964 who were former employees at Eagle Rock(On Mark). Thisdemonstrates the pretextual nature of Zacrep'sand Respondent'scontention that theOn Mark Division functioned at Newbury Park during June 1964,and that the AerospaceDivision did not commence operations until July 1964When asked to explain why em-ployees who were transferred from Eagle Rock(On Mark)were listed by Respondent asbeing employedby Aerospace(Newbury Park)inMay 1964 and why individuals hired inJune 1964 at Newbury were listed as being employed at On Mark,PersonnelManagerZacrep testified he had no comment and that he was not in a position to give an explanation.Illustrative of Respondent's attempt to mold the facts to its current objective is thefollowing.At an earlier stage of this case Respondent,for example,listed the names ofemployees William Kopec and George Heslop as being employed by the Aerospace Division(General Counsel'sExhibit 10 ) During the course of the hearing, Respondent submitteda list of alleged On Mark employees(General Counsel'sExhibit 22).Included on this listwere employees William Kopec and George HeslopThere were also included in the Aerospace list submitted three employees from anengineering unit who were not incorporated in the lists submitted to Judge Donnellan forcertification of the Association but were included in the list of On Mark employees after themove to the Aerospace Division in Newbury Park. These employees were Barnett, Deem,and RoyalsThis does not include the 13 employees hired at Newbury in June 1964 whom Respond-ent lists as On Mark employees4 Zacrep,the personnel manager,testified there were negotiations prior to the executionof the August 4, 1964,agreement.For reasons noted herein,Zacrep'stestimony is notregarded as being worthy of credence 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDnone of these three who composed the Union's negotiating committee could recallsuggesting the following provision incorporated in the August 4, 1964 agreement:ARTICLE 15MUTUAL BENEFIT-NON AFFILIATION1.The parties to this Agreement agree that this contract is to insure [sic] totheirmutual benefit and that this Agreement will become null and void if saidAssociation should for any reason whatsoever associate or merge with any otherlabor organization.The testimony of Stella Gaudu, the secretary-treasurer of the Association, indi-cates how this provision, as well as the rest of the agreement, was accepted by theAssociation "Well as I stated it sir, the contract-we did not know how to draw oneup and it was drawn up and we had-our association members agreed to everythingin it."Thus, the purpose of the agreement was to establish the Association as the repre-sentative of the production and maintenance employees at Newbury Park as ofAugust 4, 1964, including the newly-hired employees as well as the 32 who trans-ferred from the Van Nuys plant. This agreement was executed when the Associationdid not represent a majority of the employees in theunit.In fact, this agreement wasexecuted at a time when the Union was entitled to be recognized as the bargainingrepresentative of the production and maintenance unit at Newbury Park. The variousnegotiating sessions with the Union are noted to demonstrate the different methodsof bargaining Respondent utilized, with the Association and the Union. The contrastas well as the intrinsic mode of dealing with the Union demonstrates Respondent'sbad faith.In November 1961, Respondent and the Union executed a collective-bargainingagreement for the Van Nuys plant with an expiration date of November 20, 1963.On September 16, 1963, the Union, in a letter to Respondent, advised that it wishedto negotiate a new agreement. On September 19, 1963, Respondent sent the follow-ing letter to the Union:Amalgamated Local Union No. 509United Auto Workers AFL-CIO7929-31 Seville AvenueHuntington Park, CaliforniaAttention:Mr. J. W. Whipple, PresidentGentlemen:Notice is hereby given of our desire to terminate the existing agreementbetween your Union and our Company. Thisnotice is inaccordance with Arti-cleXXXof the collective bargaining agreement between the parties, datedNovember 20, 1961.This notice is also in compliance with the National Labor Relations Act of1947 as amended, and in accordance with the terms of our collective bargain-ing agreement.Yours very truly,PUROLATOR PRODUCTS, INC.,(S)H. W. Sitton,H. W. SITTON,HWS:ahPlant Manager.cc:Normal distributionFileNote:The Company offers to meet and confer with you as required.An employee who had been a clerk until September 16, 1963, in the Van Nuysplant was transferred into the production and maintenance unit on September 16,1963, as a leadwoman. On September 18, 1963, she wrote the following letter to thePlant Manager Sitton:September 18, 1963.Dear Mr. Sitton:A large group of fellow workers including myself are requesting to meet withyou and the Company to negotiate a contract.We believe that we represent most of the employees, and we plan to get outof the Union, and do not want them to have a contract with the company torepresent us.Whencan we meetwith you?Sincerely,(S)Minerva E. Bettis4617"Budge" PUROLATOR PRODUCTS, INC.95On September 19, 1963, Van Nuys Plant Manager Sitton filed an RM Petitionwith the National Labor Relations Board seeking an election to determine whetheror not the Union was the majority bargaining representative. The petition recitedthat there were 75 employees at that time in the Van Nuys production and mainte-nanceunit.An election was conducted by the National Labor Relations Board onNovember 14, 1963, resulting in 51 votes for the Union and 9 against. Prior to theelection in the Van Nuys plant, Respondent circulated among all its employees threedocuments exhibiting an extremely hostile attitude toward the Union. These areincluded in Appendixes C, D, and E attached hereto.Despite the filing of the RM Petition, Respondent on September 25, 1965, stateda desire to negotiate and reach a contract. Clyde Baker, a Union International repre-sentative, who negotiated on behalf of the Union, suggested it was pointless in sucha context to attempt negotiations as Respondent had expressed the belief that theUnion did not represent a majority. Nevertheless, Sitton, on behalf of Respondent,indicated that Respondent wished to bargain and negotiate an agreement.The first meeting on September 25, 1963 was fruitless with respect to reachingagreement on any item of a contract.The next negotiating meeting was held on October 14, 1963. Representing theRespondent was Plant Manager Sitton and Robert McEdward, personnelmanager atthe Eagle Rock facility, who also was acting in that capacity for the Van Nuysplant. Baker asked the Respondent to withdraw its RM Petition inasmuchas it waspurporting to be negotiating toward the end of reaching a contract. Baker stated thathis investigation convinced him there was no question of the Union's majority. Sit-ton still insisted on the Board determining whether the Union representeda major-ity.Baker then suggested they go through the current agreement to ascertain whatwas mutually agreeable. Sitton replied he was not prepared to do that. Instead, whilerefusing to use the current agreement as the basis for negotiation, he requested awritten proposal from the Union. This position of Respondent that it was negotiat-ing from scratch and that the existing agreement did not provide a basis fornegotia-tion was consistently adhered to through the subsequent months.At this second meeting, because of Respondent's attitude, Baker stated he did notbelieve Respondent was negotiating in good faith. However, Baker went throughseven articles of the current agreement, attempting to obtain Respondent'sassent tothem without any success.The next negotiating meeting was held on October 24, 1963. Attending this meet-ing with Baker, was Ben Herr and Frank Tillotson, union stewards at the Van Nuysplant. At this meeting, Baker again accused Sitton of bargaining in bad faith by vir-tue of a letter circulated among employees .5 Baker was particularly incensed at theaccusation in that letter that the Union wished to avoid an election whereas theUnion had in fact sought an expedited election and the Respondent wished to post-pone it until 2 or 3 weeks after the current agreement expired on November 21,1963. At this meeting, Baker went through the entire existing agreement except forthe sections dealing with economic benefits but was unable to gain agreement evenon minor provisions. At this meeting, Baker proposed an assignability clause whichwould provide that in the event the plant moved the Union would move with theplant and if the plant were sold the Union would continue. Respondent, being lessthan candid in disclosing its plans for moving the plant, refused to agree to thisclause along with the other proposals of the Union. The Union's proposedassigna-bility clause reflected the distrust the Union had for Respondent's negotiating tactics.That it had a basis for its suspicions, is reflected by the whole course of events aswell as by the testimony of Personnel Director McEdward:CROSS-EXAMINATIONQ. (By Mr. SMiTm.) Mr. McEdward, did the bargaining sessions, the meet-ings you attended in the Newberry (sic) Park facility come into discussion.A. Not directly.Q. Did it come in indirectly?A.Mr. Baker, I believe Mr. Whipple hinted around on one or twooccasionsthat they "thought we had a new plant building or they saw an article in thepaper about a new plant.5 Appendix C. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Will you tell us the discussion that occurred as nearly as you can remem-ber it now on those one of two occasions.A. As nearly as I can remember either Mr. Baker or Mr. Whipple came inand said, "I see you fellows have a new plant going up in Rancho Conejo."Oh yes?And that was it. This was never carried any further.Q. Now when an assignability clause was discussed, did the Newberry (sic)facility come into the discussion in that context?A. It did not.Q. But it was pretty clear to you, was it not, this was the reason that theassignability clause was being asked?TRIAL EXAMINLR. I think he can give his impression in this context, whateveritmight be. How did you interpret it? You were in a position to do it, I think.WITNESS'My honest interpretation?TRIAL EXAMINER Yes. Let pie put it this way, if I may-Mr. Smith, I amgoing to rephiase and you can put another question. What significance, if any-thing, did the proposal of the union for an assignability clause have to you dur-ing the course of the negotiation?WITNESS: I thought they were pussy footing around the issue.TRIAL EXAMINER: What issue?WITNESS: Of the new plant.TRIAL EXAMINER: This was an indirect way of trying to protect themselves atthe new plant?WITNESS: Right.During the several months of negotiating with the Union, commencing in Septem-ber 1963, Respondent completely withheld from the Union the fact that as of Janu-ary 24, 1964, it had reachedagreementwith the Association, recognizing it as therepresentative of the production and maintenance employees of the Newbury Parkplant as well as the Eagle Rock facility. Inasmuch as the employees from the EagleRock and the Van Nuys facilities were integrated with respect to work on the trans-fer to the Newbury Park plant, the execution of the agreement by the Associationrepresents a gross failure at the bargaining table to engage in a frank exchange ofpertinent facts, looking toward reaching an agreement in good faith.The next negotiating meeting was held on November 7, 1963. Instead of havingany proposals of its own, Respondent submitted a typewritten version of the propos-alsmade by the Union at the previous meeting. However, Respondent at this meet-ing also refused to accept any of the Union's proposals. As indicated previously onNovember 14, the Union won a Board-conducted election by a vote of 51 to 9.Baker did not attend the next meeting which was held on November 27, 1963.Arthur Lovatt, the labor relations consultant who represented Respondent at thehearing inthismatter, attendedthis sessionon behalf of Respondent and also theensuing onesalong with Plant Manager Sitton and Personnel Manager McEdward.At this meeting, Lovatt asked Whipple, president of the Union, for written propos-als.Whipple replied that Respondent had already reduced the Union's proposals towritingAlsoignoringthe fact that there was a complete agreement which had justexpired, Lovatt pressed the Union for written proposals and Whipple advised himthat they would be produced at the next meeting. Whipple also told Lovatt that hedid not consider Respondent was negotiating in good faith since they had been meet-ing since September without any proposals from Respondent or agreement by it toany of the Union's proposals. At this meeting, the question arose as to whetherRespondent was going to continue to honor the expired agreement. Lovatt statedthere was not going to be any monetary changes or words to the effect.Another negotiating meeting was held on December 5, 1963. At this meeting, theUnion proposed an indefinite extension of the contract which had expired on Novem-ber 21, 1963. Lovatt stated it was not advisable from Respondent's standpoint toextend the contract.On December 12, 1963, another negotiating meeting was held. At this meetingthere was considerable discussion about Respondent's laying off three men withoutthe 3 days' notice or 3 days' pay and about employee Tibor Lonyai who was laid offin a denartment without following the former seniority procedure as required by theexpired contract. Respondent claims these were changes in its policy which it couldeffect since there was no agreement in force At this meeting Whipple, Union presi- PUROLATOR PRODUCTS, INC.97dent, asked Lovatt when he was going to submit Respondent's proposals sinceRespondent had the Union's proposals for about 21/z months without submitting anyof its ownThe next meeting was on December 20, 1963. Respondent submitted the follow-ing proposals in writing.COMPANY PROPOSALSAgreement Not AssignableThis Agreement is not assignable. In the event of sale, consolidation, or mer-ger of the Company this Agreement shall become null and void.Union ResponsibilityIn the event of a breach by the Union of the strike and lockout provisions ofthisAgreement, the Company may abrogate this entire Agreement.Union MembershipEmployees are not required to join or belong to the Union in order to workfor the Company. If an employee joins the Union and should at a later datedesire not to continue membership in the Union he may drop his membershipand still remain in the employ of the Company.DiscriminationThe Union shall not discriminate against any employee because he is not amember of the Union or because of race, creed or sex.SolicitationofMembershipEmployees and Union representatives shall not solicit Union memberships orcollect dues on Company property on the Company time of any employee.Management of the PlantThe management of the plant and the direction of the working force includ-ing the right to hire, discharge, discipline, promote, transfer, to maintain orderand efficiency, to decide the number and location of plants, the machine andtool equipment, the products to be manufactured, the method of manufacture,schedules of production, production standards, the processes of manufacturingor assembling together with all designs, engineering, and the control of rawmaterial, semi-manufactured and finished parts, which may be incorporated intoproducts manufactured, sub-contracting, plant closure and any sale of the com-pany shall be vested exclusively in the Company.Baker asked if the plant moved would the effect of Respondent's proposals makeany agreement null and void. Lovatt replied that was true and also that even anunfair labor practice strike would nullify the agreement. There was no agreementreached on Respondent's proposals. Lovatt suggested a contract with a 6 month'sduration, insisting it had to be an entire new agreement and not an extension of theold one.The next negotiating meeting was held on January 2, 1964. At this meeting,Respondent had no further proposals. The union spokesman informed Respondent itcould not agree to proposals that would negotiate the Union out of the shop andagain questioned the good faith of Respondent in making only fragmentary propos-alswhich weremeaninglesswithout proposals on other subjects. At the January 9,1964, meeting, Respondent submitted proposals which did not include any fringe ben-efits, vacation pay, or cost items such as wages.Whipple asked Lovatt if theRespondent would make a complete proposal by January 16, 1964, so that he couldsubmit it to the membership. Lovatt replied in the negative and stated he still hadto work it out with management. Nothing of any substance was agreed on at thismeeting.On January 30, 1964, the parties met with the representative of the Federal Medi-ation and Conciliation Service. The union spokesman pointed out that after about4 months, the Respondent had not submitted a complete agreement that could bevoted upon by the union membership and no proposals including economic or costitems. Lovatt, for the Respondent, expressed the willingness to continue negotiations.Another session was held at the conciliation office on February 9, 1964, with thepartiesmeeting separately with the conciliator Sitton and Lovatt represented theRespondent. Baker and Whipple, union president, and Stewards Ben Herr and FrankTillotson represented the Union. After Lovatt had stated he was willing to haveweekly additional meetings for the next 12 weeks, Whipple advised him that theUnion was principally concerned over the prospective moving of the plant and thecontinuationof the employment of the Van Nuys employees. Lovatt replied that hedid not intend to negotiate a contract that would cover the Newbury plant and that257-551-67-vol. 160-8 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDwhen the Van Nuys plant moved, the problem could be solved at that time. Whip-ple replied that he wanted the people to move with the plant and that the Unionhad a right to the bargaining unit as a result of the Board election.Again, Lovattdid not disclose that Respondent had already recognized the Association as the bar-gaining representative of the production and maintenance employees to be employedat Newbury Park. Lovatt stated he did not know if the employees in the productionand maintenance unit were to be integrated.At this meeting, Plant Manager Sitton stated to the union representatives that theVan Nuys employees had been assured that any employee who desired could trans-fer to Newbury Park. This policy is included in the notice to all employees, datedJune 26, 1964, and signed by Sitton and attached hereto as Appendix F.The next and final meeting was held with the Federal conciliator on April 9,1964. In addition to Sitton and Lovatt, a Robert Zacrep, the newly appointed person-nel manager for Respondent, attended on behalf of Respondent. At this meeting theUnion indicated it was willing to withdraw all its proposals and extend the old con-tractwith a modest increase in wages and sick leave of 4 hours a month. Lovattreplied that he would insist on all Respondent's proposals, which included the pro-vision for termination of the agreement when Respondent moved to Newbury Park.Neither at this meeting, prior thereto, or subsequently, did Respondent submitany proposals dealing with wages or economic benefits. After this meeting, Bakermade the three unsuccessful attempts to contact Respondent's vice president, Willis,in charge of the facilities involved.Willis failed to call back on the first two tele-phone calls and on the third attempt, Baker was told by the secretary of Willis thathe would have to handle all his labor relations problems through Lovatt. In viewof the experience in attempting unsuccessfully to bargain with Lovatt, it is hardlysurprising that the Union made no further efforts to negotiate with him.Certain proposals made by Respondent to the Union appear inflammatory andthis impression is intensified by comparison of comparable provisions included inthe Respondent's agreement with the Association. At the same time, Respondentwas proposing that the agreement with the Union be not assignable, it was spe-cifically recognizing the Association as the representative at the Newbury Parkfacility several months before there were any employees at such facility.Respondent was agreeing to a maintenance of membership in its agreement withthe Association while it was proposing that the Union accept the following clause:Employees are not required to join or belong to the Union in order to workfor the Company. If an employee joins the Union and should at a later datedesire not to continue membership in the Union he may drop his membershipand still remain in the employ of the Company.Respondent's agreement with the Association provided that the expenses of arbi-tration should be borne equally by the Company and the Association. In its pro-posal to the Union, it included the language that the party taking the grievance toarbitration shall pay all the impartial arbitrators' charges. In view of the fact thatthe proposed management clauses were so broad, it is apparent that the only partybringing a grievance to arbitration would be the Union and, hence, the practicaleffect would be to require that the Union pay the full arbitrators' cost in all cases.Article 15 of the association contract provides that it would become null and voidif the Association should merge with any other labor organization. This is consistentwith the efforts of Respondent to keep the Union out of its Newbury Park facility.The agreement with the Association was entered into on January 24, 1964, fol-lowing a certification on January 15, 1964. By way of contrast, it will be recalledthat the Union was certified on November 15, 1964, and by April of 1965, theRespondent had not yet submitted to the Union a proposal including wages or othereconomic benefits, nor has it done so since.The above recital of events is directed at the issue of whether Respondent failedin its statutory obligation to bargain in good faith for the production and main-tenance employees at its Van Nuys and Newbury Park facilities.6At thehearing in this matter,the General Counsel initiallytook the position thatthe issue of bad-faith bargaining was only atthe Van Nuys plant. However, the Unioncontended the proper remedial order would include an order directingthe Respondent tobargain for the production and maintenance employeesat the Newbury Park facility.Prior to the close of the hearing, a second amended charge was filed in Case 21-CA-6108, PUROLATOR PRODUCTS, INC.99A consideration of the events set forth above establishes without any serious ques-tion that Respondent's course of conduct in dealing with the Union was designedto frustrate any meaningful bargaining until Respondent had moved to its NewburyPark facility. At such time, it was Respondent's apparent aim that the Union wouldno longer be a meaningful representative of any of the employees at Newbury Park.Respondent's insistence on a clause terminating any contract on its moving theVan Nuys plant to Newbury Park and its concealment of the fact that it hadalready recognized the Association as the representative of the production andmaintenance employees at Newbury Park are flagrant indicators of bad-faith bar-gaining. Respondent's failure to make any economic proposals during the approxi-mate 5 months of negotiations demonstrate Respondent was engaged only in surfacebargaining designed to effect delay until the move of the Van Nuys plant to New-bury Park. Respondent's willingness to give to the Associationamaintenance ofmembership clause while insisting on an open-shop clause with the Union; its insist-ence on anassignability clause with the Union while not raising the question withtheAssociation and its readily granting to the Association economic terms whilewithholding them from the Union for more than 5 months spells out a very thinlydisguised bad-faith approach to collective bargaining with the Union.The realistic problem presented by this record with reference to the question ofgood- or bad-faith bargaining is whether the Union is entitled to represent all theproduction and maintenance employees at Newbury Park. This determination wouldrest on a finding that the Union was entitled to represent the production and main-tenance employees at Newbury Park by virtue of an accretion to the Van Nuysproduction and maintenance unit.In this connection it must be noted that the Association had no lawful claim torepresent the production and maintenance employees at Newbury Park.7 The execu-tion of the agreement on August 4, 1964, recognizing the Association as the repre-sentative of all the production and maintenance employees when the Associationdid not represent a majority constitutes unlawful assistance to the Association.Inter-national Ladies' Garment Workers' Union v. N.L.R.B.,366 U.S. 731. It is clear theAssociation did not represent a majority of employees in the production and main-tenance unit at Newbury Park when the agreement was executed. Such conduct rep-resents unlawful assistance to the signatory union and is a violation of Section8(a) (2) even though the employer enters into the agreement believing the Union torepresent a majority.I.L.G.W.U. v. N L.R.B., supra.As of June 1, 1964, 19 employees transferred from the productionand maintenanceunit of the Eagle Rock facility to the Newbury Park facility. As of August 4, 1964,there were at least 32 Van Nuys employees in the production and maintenance unitwho were transferred to the Newbury Park facility. This number does not include thefive employees found herein to be discriminatees and, hence,entitled to be includedin the number of employees in the production and maintenance unit transferringfrom Van Nuys. There were 70 employees in the Newbury Park production andon January27, 1964, allegingdiscriminatory termination by Respondentof Irene Dupont,Josephineand Edward Zaloom, FredDeutsch, Larry Duprey,and Frank Tillotson andthat Respondent,since July 27, 1964, had refusedto bargainwiththe Union as therepresentative of the employeesat the Newbury Park facilityand that sinceJuly 2, 1964,Respondent has dominated and interferedwith the formationand administration of thelabor organization of its employees and has continuedsupport thereof by signing acollective-bargainingagreement.An amendment to the consolidatedcomplaintreiteratedand amplified these allegations.Respondenthas failed, since that date, tofile an answerdenying suchallegations.Becauseof my remarkthat it wascommonplace,upon request,to deem suchan amendment deniedin lieuof submittinga formal answerand because of Respondent'sgeneralizedpositionthat it committed no unfair laborpractices,Respondentwill be deemedto have deniedthe amendments to the complaint dated January 28, 1964.An examination of the firstamended charge filed September 1, 1964,in Case 21-CA-6108 reflects it is substantiallythe same asthe second amended charge except that it doesnot claim specifically a failureto bargainwith respect to all the Newbury Park produc-tion and maintenance employees.7 Even if the Association were not unlawfully 'assistedby Respondent, evidence of itsexistencewould be immaterial after a finding that the Union was entitled to representa-tion of the expanded unit at Newbury Park.Toledo Desk & Future ,Co.,75 NLRB 744,footnote on page 747. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance unit as of August 4, 1964.8 Plant Manager Sitton, during the negotia-tions, stated that any employee from Van Nuys could transfer to Newbury Park.This policy is reflected by the notice to employees dated June 26, 1964,9 and by thetestimony of Respondent's vice president, Willis, which establishes that at least untilJune 26, 1964, the Respondent's policy was the same with respect to transferringthe Van Nuys and Eagle Rock employees. That this policy was not carved out willbe demonstrated herein. All of the former Eagle Rock employees who desired tomove to Newbury Park were transferred as a matter of course. This practice did notapply in the case of the former Van Nuys employees. All of the fivediscriminateeswere asked more than one time whether they wished to transfer to Newbury Parkand they answered in the affirmative. Respondent's abrupt change in implementingthis policy 10 with respect to the Van Nuys employees and its recognition of theAssociation without a showing of representation on August 4, 1964, evidences aplan to divest itself of the obligation to recognize and deal with the Union. Thefactors supporting a finding that the entire production and maintenance unit atNewbury properly was an accretion to the former Van Nuys unit, includes the fol-lowing- The jobs were largely interchangeable and integrated; the Newbury facilitywas a few miles closer to the Van Nuys plant than the Eagle Rock plant; the Unionisthe only lawfully constituted collective-bargaining representative and was thechoice of the Van Nuys employees by a 51 to 9 margin in the Board election andthe Van Nuys unit was approximately double the Eagle Rock unit and the EagleRock employees were represented by an unlawfully assisted association in violationof Section 8(a)(2) and (1) of the Act; and because the Union represented a lawfulmajority in the appropriate unit as of August 4, 1964, the date Respondent executedan agreement recognizing the Association as the exclusive representative of the pro-duction and maintenance employees at Newbury Park.Since the Van Nuys unit was expanded by the accretion of the Newbury employ-ees, no demand for recognition need be shown to establish a failure to bargain forthe expanded unit. The certification of the Union at Van Nuys applies to the unitduring the certification year with accretions due to change in economic circum-stances.Here, the Union as the certified representative dealt with Respondent untilitbecame obvious that any further negotiations would be meaningless.Although not necessary to establish a failure to bargain, a case can be made out onthis record that the Union did make a demand to represent the production and main-tenance employees at Newbury Park, or was excused by attending circumstances.iiDuring the negotiations, the union representatives were misled by Respondent'srepresentatives when they were informed that Respondnt did not know whether theNewbury facility was going to be integrated with respect to the production andmaintenance employees from Eagle Rock and Van Nuys. The Union made it clearduring the negotiations that it was seeking to represent employees holding jobs tobe included within the production and maintenance unit of Newbury Park. Hence,the Union's stated position is reasonably construed as a request for bargaining withrespect to all of the production and maintenance unit jobs of Newbury Park.9The Union contends that because of Respondent's conduct in not transferring the VanNuys employees as it did the Eagle Rock employees,there should be a presumption thatthere were 18 discriminatees from Van Nuys Instead of the 5 alleged and that the numberin the unit entitled to be considered as transferred from Van Nuys would number approxi-mately 50 instead of 37, including the discriminatees.It is not necessary to reach thisquestion as the number in the unit transferred from Van Nuys along with the otherfactors set forth herein are sufficient to support a finding of an accretion to the Van Nuysunit, entitling the Union to represent the production and maintenance unit at NewburyPark.e Appendix F.10 Zacrep,Respondent's personnel manager at Newbury,testified that the Van Nuys em-ployeeswere only hired at Newbury If they happened to be present when an openingoccurred,although they had been told they would be called by Respondentn It Is clear the amendment to the complaint constitutes a specific demand for recogni-tion and bargaining at Newbury Park which Respondent is still resisting. Even withoutevidence of demands of recognition before the amendment,Respondent,because of itswrongful concealment of the nature of the unit at Newbury Park, would be estopped fromsuccessfully raising the issue as to the lack of demand by the Union for recognition atNewbury Park, since the prospective Integration of the Van Nuys and Eagle Rock em-ployeeswas concealed at the bargaining meetings and the fact of integration was notrevealed to the Union until the hearing herein. PUROLATOR PRODUCTS,INC.101Respondent's conduct in executing an agreement with the Association recognizingthe Association as the representative of the production and maintenance employeesatNewbury Park foreclosed the Union from pursuing its lawful right of repre-sentation unless it had recourse to the Board.The following extract of Baker's testimony, the representative for the Union atthe hearing and at the negotiations, establishes the deliberate design of Respondentto create a situation that would prevent the Union from making a more definitiverequest to represent all of the production and maintenance employees at NewburyPark when the operations commenced there, and also indicates the Union's positionwith respect to representing the production and maintenance employees at NewburyPark.With respect to the February 9, 1964, meeting, Clyde Baker testified withoutcontradiction to the following:At this time Jerry Whipple (union president) asked what about the time theyexpected to move the plant, that he had understood they were going to move inin about April.And Mr. Lovatt said no. He didn't think they could move until the middleof summer.So Jerry told him when it seemed-the thing that we were bothered with inthis(sic) negotiations was the moving of the plant, which was paramount inthe people's minds, and the continuation of their employment. And the onewas whether or not we would represent the people in the plant orwhether wewould represent certain jobs.(Emphasis supplied.)And Mr. Lovatt said he didn't intend to negotiate a contract that wouldcover the Newbury Park plant. He didn't want to get into that particular prob-lem.He felt we could negotiate a contract that would cover lust the peopleat the Van Nuys plant.At the time the people at the Van Nuys plant moved, then we should try tosolve that problem at that timeMr. Meadoff, the conciliator asked him whathis opinion would be if the plant moved, and whether or not the contractwould follow the plant.And Mr. Lovatt said that there is Labor Board cases both ways. Sometimesthe plant followed the contract, and sometimes it didn't follow the move. Hewanted this to be discussed at the time that we moved.And Jerry Whipple told him that we wanted a contract to move with theplant,that we felt that we had a right to the bargaining unit the people hadvoted in the election.(Emphasis supplied.)And Mr. Lovatt told Jerry that he was in no position to bargain for thepeople at the Newbury Park plant. He didn't know what the makeup of theplant was going to be.Jerry asked him if there was going to be separate departments, and he saidhe didn't know whether they were going to be integrated or whether they weregoing to be separated, and he didn't know whether the new people that wentout there would want to hire into the plant if the UAW at (sic, had) a con-tract there, and he didn't know whethersomeof the people that might want tomove from the Eagle Rock at the On Mark plant would want to move if theyfelt the UAW was there.So he was in no position to bargain with UAW regarding the bargainingunit and on the coverage of the people in the plant until he would know themakeup and the circumstances.Inasmuch as at the time of this statement by Lovatt the Association had beenformally recognized by Respondent as the representative of all the production andmaintenance employees at Newbury Park as well as Eagle Rock, it is clear that thisdeliberate concealment by Respondent was not only bargaining in bad faith but alsoeffectively prevented the Union from making a more specific demand for all theproduction and maintenance jobs at the Newbury Park facility. However, the fore-going quotation does establish the Union was in effect requesting recognition of aproduction and maintenance unit, and since there was only one at the Newburyfacility, the Union in these circumstances must be deemed to have made an effectivedemand to represent all production and maintenance employees at the Newburyfacility. In view of the contract executed on August 4, 1964, recognizing the Asso-ciation as the exclusive bargaining representative of all of the production and main-tenance employees at Newbury Park, the Union, in these circumstances, was notobligated to again formalize its position. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDInN.L.R.B. v. J. W. Rex Co.,243 F.2d 356 (C.A. 3), a union was certified as arepresentative of a unit comprising approximately 60 employees. Two months afterthe certification, the company merged with two other corporations with an" addi-tional 29 employees in the production and maintenance unit. The court held thatthere was an obligation to bargain on the part of the company with the union forthe expanded unit. The court also adds that an employer may not rely on changeswhich occur within the year following certification to justify a refusal to bargain,particularly where the employer's first refusal to bargain occurred before the merger.The court relied onRay Brooks v. N.L.R.B.,348 U.S. 96, 103 (1954), where theSupreme Court states:If an employer has doubts about his [ability] to continue bargaining, it is hisresponsibility to petition the Board for relief, while continuing to bargain ingood faith at least until the Board has given some indication that his claim hasmerit.Although the Board may, if the facts warrant, revoke a certification oragree not to pursue a charge of an unfair labor practice, these are matters forthe Board; they do not justify employer self-help or judicial intervention. Theunderlying purpose of this statute is industrial peace. To allow employers torely on employees' rights in refusing to bargain with the formally designatedunion is not conducive to that end, it is inimical to it.The appropriate unit for bargaining after July 1, 1964, is found to be "All pro-duction and maintenance employees at the Newbury Park plant including shippingand receiving employees, but excluding office and plant clerical, professional andtechnical employees, and guards and supervisors as defined in the Act."Prior to July 1, 1964, the appropriate unit was the same described unit atRespondent's Van Nuys plant. At all times material herein, the Union representeda majority of employees in the above-described appropriate units.Specific indicia of Respondent's bad-faith bargaining include its execution ofcontractswith the Association recognizing it as the employees' representative atNewbury Park in February and August 1964. However, the total conduct ofRespondent demonstrates also it was engaged for a period of about 6 months inpurely surface bargaining for the purpose of delaying any commitment with theUnion until the Van Nuys plant had moved to Newbury Park. It is clear Respond-ent was attempting to "freeze out" the Union at Newbury Park as its agreementwith the Association demonstrates.A quotation fromN.L.R.B. v. Herman Sausage Company,275 F 2d 299 (C.A.5), is applicable here to Respondent's conduct in this case. After setting forth thethings an employer may do without bargaining in bad faith, such as its right notto have the Board make its agreement, not yielding a position fairly maintained, andits right to be free from any Board compulsion of concession, the court describesthe situations which are unlawful and parallels situations presented by the case athand. At page 232 the court states:On the other hand while the employer is assured these valuable rights, hemay not use them as a cloak. In approaching it from this vantage, one mustrecognize as well that bad faith is prohibited though done with sophisticationand finesse. Consequently, to sit at a bargaining table, or to sit almost forever,or to make concessions here and there, could be the very means by which toconceal a purposeful strategy to make bargaining futile or fail. Hence, we havesaid in more colorful language it takes more than mere "surface bargaining,"or "shadow boxing to a draw," or "giving the Union a runaround while pur-porting to be meeting with the Union for the purpose of collective bargaining."CitingN.L R.B. v. Whittier Mills Company,111 F.2d 474, 478 (C.A.5); StonewallCottonMills, Inc v. N.L.R B.,129 F.2d 629, 631 (C.A. 5), cert. denied 317 U.S.667;N.L.R.B. v. Athens Manufacturing Company,161 F.2d 8 (C.A. 5).In summary, it is found that Respondent at all times since July 27, 1964, hasrefused to bargain in good faith with the Union as the representative of the pro-duction and maintenance employees at Newbury Park and from January until July1964 has unlawfully refused to bargain with the Union as the representative of theproduction and maintenance employees at Van Nuys.12v January1964is anarbitrary date for fixing the date of failure to bargain in goodfaith.It may be argued that bad faith was indicated by Respondent before this date butno usefulpurpose wouldbe servedby attempting to fix a preciseday priorto January 1964when Respondentwas chargeable with bad-faith bargaining. PUROLATOR PRODUCTS, INC.1032.Unlawful assistance of the Association by RespondentThe alleged unlawful assistance of the Association, the failure to bargain and thequestion as to the appropriate unit have interlocking considerations.As indicatedinToledo Desk, supra,the finding that the Union is entitled to represent all of theproduction and maintenance employees at the Newbury Park facility does notnecessarily depend on a finding that the Association was unlawfully assisted. How-ever, as established inI.L.G.W.U. v. N.L.R.B., supra; James V. DeGeorge d/b/aDeGeorge Transfer & Storage Co.,143 NLRB 83; andSalmirs Oil Company,139NLRB, it is a violation of Section 8(a)(2) of the Act to recognize and execute anagreement with a labor organization that does not represent a majority of employ-ees in the appropriate unit. Obviously, if Respondent is obligated to recognize theUnion at Newbury Park, it is a violation of its duty to bargain for it to recognizethe Association as the representative of the production and maintenance unit atNewbury Park.The testimony in this record suggests that there was no bargaining between theAssociation and Respondent in connection with the execution of the August 4, 1964,agreement. However, even assuming for the purposes of this Decision that therewas some bargaining, it is found that the Respondent, by recognizing and executingthe agreement, gave unlawful assistance to the Association on August 4, 1964. Atthis time, there were approximately 32 employees from the Van Nuys plant belong-ing to the production and maintenance unit that were working at Newbury Park,and 5 additional employees entitled to reinstatement, eligible for inclusion in theproduction and maintenance unit.Respondent, of course, had full knowledge thattheUnion was certified as the bargaining representative of the production andmaintenance employees at Van Nuys. The record establishes that the Associationdid nothing whatsoever to establish its representative status with Respondent afterthe card check by Judge Donnellan in January 1964,nor was any proof requestedby Respondent. The number of employees in the production and maintenance unitin Newbury Park on August 4, 1964, when the contract with the Association wasexecuted, was 70 excluding the 3 employees from the engineering division who werenot in the Van Nuys or the Eagle Rock production and maintenance unit before theconsolidation. 13 Since the former Eagle Rock unit had 19 employees represented bythe Association, it is apparent that the Association did not represent a majority atthe time that Respondent executed its collective-bargaining agreement with theAssociation. Indeed, the Union represented a majority as it represented 37 of the70 employees eligible to be included in the unit.Thus, Respondent's execution of the agreement with the Association when it didnot represent a majority of employees in the Association constitutes unlawfulassist-ance.I.L.G.W.U. v. N.L.R.B.,366 U.S. 731.Representative pertinent comments on unlawful assistance are inDeGeorgeTransfer,143 NLRB 83, 85:we further find that by recognizing Teamsters as the representative ofthese employees, and by applying the terms of the Association-Teamsters' con-tract to them at a time when Teamsters did not represent a majority in thisunit, the Respondent violated Section 8(a) (2) . . . of the Act.Comments of the Board inToledo Detsk, 75NLRB 744, 746-747, enfd. 158 F.2d426 spell out an employer's obligation when dealing with a certified bargainingagentas is the case here:It is well established that an employer maynot allege apurported loss ofmajority as the reason for refusing to bargain with a certified bargaining rep-resentativewhere such loss of majority status is attributable even in part tothe effect of unfair labor practices of the employer. As we have frequentlynoted, a certified union, absent unfair labor practices on the part of theemployer, may normally be expected to absorb newly addedemployees intoitsmembership and to maintain its majority status during such pay-roll changesas are attributable to economic consideration. In view of the respondent'sunfair labor practices, we must therefore presume the continuation of theUnion's majority representation, and, on the basis thereof, we find, as did theTrial Examiner, that the Union is, and at all times since its certification onAugust 11, 1964,has been,the statutory bargaining representative of theRespondent's employees.13 These employees were Barnett,Beem, and Royal. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a footnote the Boardstates:Itmay be assumed that some employees abandon a union,impelled in partby factors other than the effects of the unfair labor practices of their employer;but to disentangle other factors from such discouraging effects is impossible solong as the unfair labor practices are unremedied.Matter of Karp Metal Prod-ucts Company,51NLRB 621, 624. The fact that another labor organization,which lost to the Union in the election held in 1944, claims a present majorityrepresentation,is thus immaterial on the issue respecting the presumption ofthe charging union's continuing majority. The Trial Examiner therefore prop-erly excluded testimony on this matter.As will be indicated below, the unfair labor practices in this case beforeAugust 4, 1964, included unlawful discrimination resulting in loss of employmentfor 5 employees in the unit represented by the Union in addition to the failure tobargain commencing in January 1964.An additional element of unlawful assistance is found in the Association securityprovision contained in the August 4, 1964, contract between Respondent and theAssociation.ARTICLE IIIASSOCIATION SECURITY1.Any employee within the bargaining unit who, on the effective date ofthisAgreement, is a member of the Association in good standing and eachemployee within the bargaining unit who thereafter becomes a member of theAssociation, shall pay while on the Company's active payroll and a memberof the Association,initiationfees and current monthly dues levied by theAssociation in accordance with the constitution and by-laws of the Associationwhile in the bargaining unit, provided that in no event shall the initiation feeor monthly dues exceed the amount specified in the constitution and by-laws.Such union-security provision constitutes an additional violation of Section8(a) (2) of the Act,Salmirs Oil Company, supra, 26.C. Unlawful no-solicitation rulesParagraphs 18 and 19 of the complaint provide as follows:18.The collective-bargaining agreement referred to in paragraph 13 above,(the August 4, 1964, agreement between the Association and theRespondent)provides, in Article XIV thereof,inter alma,that there shall beno general dis-tribution, or posting by employees, of pamphlets, advertising,or political mat-ter,notices, or any kind of literature upon Company property other thantherein provided for the posting, after approval by Respondent'sPersonnelDepartment, of notices of Association recreationaland social affairs, notices ofAssociation elections, notices of Association appointmentsand results ofAssociationelections,and notices of Associationmeetings.19.The collective-bargaining agreement referred to in paragraph 13 above,(the August 4, 1964, agreement between the Association and the Respondent)contains, in Article XVII dealing with shop rules, a list of specified conduct forwhich penalties ranging from reprimand to discharge may be imposed, whichlist includes items reading as follows:9.Unauthorized soliciting or collective contributions for any purposewhatsoever on Company premises.10.Unauthorized distributing, posting or removal ofnotices, signs,literature, petitions, written or printed matter of any descriptionon bulletinboards or Company premises at any time without the specific authority ofManagement.It is clear that these provisions are unlawful prohibitions on the employees'rights guaranteed by Section 7 of the Act.General Motors Corporation,147 NLRB509 andChevroletMotor Division, General Motors Corporation,144 NLRB 862.D. The Tibor Lonyai incidentIn December 1963, after the termination of the contract between the Union andRespondent, Respondent laid off Tibor Lonyai although he had seniority over anemployee who was retained. Under the contract, absent unusual circumstances, se- PUROLATOR PRODUCTS, INC.105niority would prevail in determining who would be laid off. The General Counselcontends that by laying off Tibor Lonyai out of seniority and without giving him3 days' notice or pay as required by the expired contract, the Respondent had madea change in working conditions without consulting with the Union and, hence,violated Section 8(a)(1) and (5) of the Act. When this subject was raised by theunion representative at a negotiatingmeeting,Lovatt, speaking on behalf ofRespondent, claimed that this was not a change in working conditions but a changein company policy, and that since the contract had expired, the Respondent wasentitled to take such unilateral action. Plant Manager Sitton at the negotiating meet-ing stated the reason Respondent wanted to get rid of the old contract was becauseitwas not satisfied with the seniority provisions. It is clear that Respondent, in thecase of Lonyai, was making a unilateral change in working conditions at a timewhen the Union was the certified bargaining representative. Such a change violatesSection 8(a)(1) and (5) of the Act.N.L.R.B. v. Benne Katz, d/b/a WilliamsburgSteel Products Co.369 U.S. 736, andAztec Ceramics Company,138 NLRB 1178.E. The alleged discriminatory layoffsThe complaint alleges that Josephine and Edward Zaloom,IreneDupont, FredDeutsch, and Frank Tillotson were terminated on July 2, 1964, in order to dis-courage membership in the Union. The unlawful discrimination against these indi-viduals does not rest mainly on Respondent's knowledge and unlawful motivationwith respect to an individual, although there are special circumstances indicatingeach termination was discriminatory. The evidence establishes that discriminationoccurred because Respondent was attempting to eliminate the Union as the bargain-ing representative of its production and maintenance employees. The communica-tions to the employees prior to the election in November 1963 establish Respondentwas bitterly and strongly opposed to the Union (Appendixes C, D, and E). On theother hand, the record establishes the Association as an apparent docile organiza-tionwith its negotiating committee content to permit Respondent to draft itscollective-bargaining agreement. Respondent did not communicate to its employeesany opposition to the Association but, on the contrary, recognized it and executeda complete collective-bargaining agreement on August 4, 1964, without any showingof the Association's representative status. This was at a time when the Associationrepresented approximately 19 employees out of a unit comprised of 70 employees.This was also at a time when the Union was the certified bargaining representativefollowing an election in November 1963 in which the employees of Respondent atitsVan Nuys facility voted for the Union by a vote of 51 to 9.InN.L.R B. v. Piezo Manufacturing Corporation,290 F.2d 445 (C.A. 2), thecourt held that a finding that "Respondent's vice president knew whether or not theemployees whom he laid off had signed union authorization cards wasnot essentialto the Board's decision." The layoffs occurred almost immediately after the vicepresident had been informed that a majority of Respondent's production and main-tenance employees had selected the Union to represent them. The Board could inferfrom the timing of the layoffs and from (the vice president's) statements madealmost contemporaneously with them that they were intended to discouragerespondent's employees from adhering to the union at a period critical to its futureat respondent's plant and also to effect the union majority.In the case at hand, it is obvious that the failure of Respondent to recall thefive employees was at a critical time for the Union and at a time when at the veryleast a serious question of representation existed with reference to the employeesat the Newbury Park plant. It is also clear that failing to call to work the fivediscriminatees would adversely affect the majority of the Union since these werefive employees from the productionand maintenanceunit represented by the Union.InLiberty Coach Company, Incorporated,128 NLRB 160, the Board found theemployer violated the Act in failing to reinstate seven employees who were laid off ina mass layoff, despite the fact that it was not shown the seven were union members orthat the employer had any knowledge of their union membership in view of the dis-criminatory acts applied to the employees as a whole.In the case at hand, the record shows that there were ample jobs for the employ-ees commencing with the operation of the Newbury Park facility after the movefrom Van Nuys. Thirteen were hired during July 1964 alone. Therewas no com-plaint of the employees' work and the employees' foreman testified that they weresatisfactory employees and would be reemployed if a job was open. Despite thestatement of the Respondent's plant manager that it was valuable to have the 106DECISIONS- OF NATIONAL LABOR RELATIONS BOARDemployees who were experienced, there was no rational explanation why the dis-criminatees were not recalled.14 The abrupt change in policy following the postingof the notice on June 26, 1964, and the informing of the employees that they wouldbe called instead of reporting on July 20 suggests a plan designed to decrease the sizeof the unit which the Union could claim to represent. Here Respondent concededthe principle that trained employees were to be desired at Newbury Park. In oneof his speeches to the Van Nuys employees prior to the Board election, Plant Man-ager Sitton told them:A. Well, he wanted to inform us that the plant was moving, but at thatparticular time they couldn't say exactly when or what month it was moving,and that they would have brochures and personnel pertaining to housing avail-able in that particular area and so forth on that line, and-Q. Excuse me. You said they would have brochures and personnel? I don'tunderstand.A. At personnel.Q. Excuse me. Thank you.A. They would be available for anyone that wanted to look into it, if theydecided they wanted to move out there to go with the plant. They would knowwhat type of housing was available and so forth in that line.And he didn't know, just like I said, when the plant would be moving, andwe had-he said he knew we had heard rumors to this effect, but he wantedto confirm and get it straight that they were definitely moving, but as to whenor when the building would be completed and so forth, he didn't know justwhen this would be. And anyone that wanted to go with the plant would bewelcome to go; that there would be jobs waiting for them there; that theycouldn't afford for all of the old help to quit or they couldn't afford to laythem off, because they needed people that knew the job. If they didn't takethem with them, that they would be back in the same predicament they wereinwhen they moved to California. They would be put so far behind in theirproduction. That there would be jobs available for anyone that wanted to goto the new plant.And he introduced, I believe it was at that meeting, he introduced Mr.Lovatt; that he wasn't a union buster.Respondent offered no explanation why it canceled its notice affording all theVan Nuys employees the right to transfer to the Newbury Park facility. In viewof the claim by Vice President Willis that the policy for transferring was the sameatVan Nuys as at Eagle Rock and that in fact this practice was not carried out,an explanation is required which it not found in this record to negate the findingthat the disparate treatment of the Van Nuys employees was aimed at riddingRespondent of its obligation to bargain with the Union.In the context of events set forth, it is found that Respondent practiced unlawfuldiscrimination with respect to Josephine and Edward Zaloom, Fred Deutsch, FrankTillotson, and Irene Dupont, five Van Nuys employees who were not called towork at Newbury Park.This finding is strengthened by a consideration of facts attending each discharge.Josephine Zaloom had been working at the Van Nuys plant since 1961. She wasa union member and attended union meetings and had filed a grievance withrespect to holiday pay. She attended an assembly of employees at the Van Nuysplant in October 1963, at which Plant Manager Sitton talked about moving theplant after he had urged the employees to vote against the Union in the impendingBoard election. Sitton urged the employees to move to the new facility when it wascompleted and made available for the employees pamphlets of homes near the New-bury Park facility. Sitton stated at the meeting of employees that since the employ-ees were doing such a good job, he would appreciate it if all the employees wouldmove. Josephine Zaloom was asked about six times by various supervisory person-nel if she would move to Newbury Park and she replied affirmatively each time.Josephine Zaloom reported to work at Newbury on July 20, in company with herhusband, Edward Zaloom, Fred Deutsch, and another former Van Nuys employee.Bob LaHuillier, a foreman from Van Nuys, was present at Newbury Park wheni!Absent a contrary showing,itwould appear that"seasoned men are better than greenhands"N.L.R.B.v.Remington Raid,Inc.,94 F.2d 862,872 (C A.2)Cited inN.L.R.B.v. Northwestern PublishingCo., 343 F.2d 521(C.A. 7). PUROLATOR PRODUCTS, INC.107these individuals arrived at the Newbury plant about 7:45 a.m. on July 20. LaHuil-lier refused to talk to them saying he had nothing to do with employment and theywould have to see personnel.15 When these employees saw Zacrep, he told themthey would be notified and that it would be at least another week before they wererequired Josephine Zaloom called Zacrep in a week and he advised her that theproduction did not yet justify her recall. She asked him if she was still on his listfor recall and he replied she was. She called in another 3 days for herself and herhusband, Edward, and Zacrep again told her Respondent was not ready to call herand he stated he would call her.16 After this, Josephine Zaloom did not callRespondent again and she was never called to work at the Newbury Park facilityof Respondent.-Edward Zaloomcommencedworking for Respondent in April 1961. He was amember of the Union and attendedunion meetings.On one occasion in November1963, his foreman, Lyman Schewbert, asked him what he thought about the Union.Edward Zaloom replied that he thought the Union could do a lot for theemployees.Schewbert replied "Don't you think it would be better if you stuck with the com-pany? Stand on the company's side?" Zaloom replied he would have to think itover. Schewbert also asked Zaloom what his wife thought about the Union andZaloom replied, in effect, that he hadn't discussed it very much with her.Foreman Schewbert asked Zaloom at least twice if he was going to move to theNewbury Park facility and Zaloom answered yes each time. On July 2, 1964,Zaloom was first told to be sure and come to work on July 6, which was movingday, to straighten out the records and get the department set up. After everythingin his department was sealed and ready to move, about ten minutes beforequittingtime on July 2, Foreman Schewbert called Zaloom in and said the Company hada new policy and that Zaloom would be notified when to report for work. Nothearing by July 20, 1964, in company with his wife, Josephine, Fred Deutsch, andanother employee, Edward Zaloom went to the Newbury Park facility. As relatedby Josephine Zaloom, Zacrep told them they would be called. Zacrep also advisedEdward Zaloom he would have to deal with him and not his foreman. EdwardZaloom was never called back for work.Fred Deutsch commenced working at Respondent's Van Nuys plant in August1961.He was a union member and attendedunion meetings.Foreman LymanSchewbert,in the summerof 1964, before the move, asked Deutsch what hethought about the Union. Deutsch replied it was all right and Schewbert said "Well,you would be better off-you would be better off if you stay with us." Prior to themove to the Newbury Park, Foreman Hughes asked Deutsch if he wished to workat the new plant. Hughes had a list in his hand and Deutsch replied that he wouldbe glad to come along. He also observed Hughes asking other employees withrespect to moving with the plant. A week before the move, Hughes instructed twomen who were not going to move to instruct Deutsch withrespectto work that hadto be done at the Newbury Park facility. When Deutsch was packingthe parts,Hughes gave hint his check and told him he would be called for work in about2 weeks and if not called, to come to the new plant. On the strength of his under-standing that he would be called to work, Deutsch purchaseda home closer toNewbury Park. In about 2 weeks after June 28, 1964, Deutsch reported to Hugheswho told him he would have to go to the personnel department where he was toldhe would be called to work on the following Wednesday but he was nevercalled.Later,Deutsch called the plant and asked to speak with ForemanHughes butwas not able to get through to Hughes. Deutsch wasnevercalled to work byRespondent.'-Zacrep, the personnel manager at Newbury Park, testified the Van Nuys employeeswere hired onlyIf the foremen put in a requisition for an employee and the individualhappened to be present LaHuillier,Josephine Zaloom's foreman,testified he had nothingto do with recommending hiring, thus completely contradicting Zacrep's unbelievable ac-count as to the procedure for putting the former Van Nuys employees to work.10 Zacrep denied he was ever contacted for employment by Josephine and Edward Zaloom,Irene Dupont,and Fred Deutsch.Zacrep's patently incorrect testimony was contradictedby Respondent's foreman,LaHuillier,with respect to the procedure for calling-the VanNuys employees to work at the Newbury facility.Zacrep also denied that be spoke to IreneDupont although LaHuillier testified that he brought her in to Zacrep's office. The generaltenor of Zacrep's testimony was extremely evasive and,taken with his demeanor and thecontradictions by Respondent'switnesses,compels.a conclusion.that his entire testimonymust be rejected as untrustworthy. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDIrene Dupont commenced working at Respondent's Van Nuys plant in Januaryof 1962. Dupont was a union member and attended union meetings. Before theelection in November 1963, she had a discussion with antiunion employees BarbaraJarret and Mrs. Aswell, wherein Dupont spoke in favor of the Union.Dupont's foreman, LaHuillier, asked her on two occasions if she was going tomove to the Newbury Park plant and Dupont answered yes on each occasion. Thesecond time was a day or so before the plant closed.On the last day of work, aout 5 minutes before quitting time, Foreman LaHuil-lier told Dupont not to report to work until called instead of on July 20 as PlantManager Sitton's June 26 notice stated (Appendix F).On one occasion after this, in company with another employee, Irene Dupontwent to the home of Foreman LaHuillier to find out if they would be recalled tothe Newbury Park plant. LaHuillier stated Dupont would be called back but severalemployees, including Mr. and Mrs. Zaloom, would not.Employee Stewart, on the Saturday before July 20, told Dupont she was notgoing to be recalled. Dupont then called LaHuillier and asked him why he had notlet her know directly. He told her he did not know. She saw him again at the plantwhere he repeated he did not know why she was not being recalled and that he hadorders from higher up. Dupont, after this, telephoned to the Newbury Park plantand was informed she was on the list and would be recalled as quickly as needed.After this, she went to the plant in person a few days later and talked to Per-sonnel Director Zacrep. She told him there were an awful lot of new girls andasked why she was not called back. He replied that he got the list from the fore-man when an employee was needed, and he had not received her name yet. Thesame day she saw her foreman, LaHuillier, and asked him "how come I'm not calledback?" and he replied "I did the best I could. I couldn't do any more." IreneDupont has never been called to work at the Newbury Park plant by Respondent.17Frank Tillotson commenced working at Respondent's Van Nuys plant in Augustof 1961. He was a member of the Union's shop committee for about 2 years. Herepresented the Union at contract negotiations and processed grievances under theunion contract. He was twice asked if he wanted to move to the Newbury Parkplant by Foreman Hughes about a month and about a week before the move. Hestated both times that he would move. On the last day of work, shortly beforequitting time, his foreman, Hughes, told him to disregard the notice on the bulletinboard of June 26 telling employees to report to work on July 20 and that hewould be called when Respondent wanted him. He never was called to work byRespondent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of theAct.2.The Union and the Association are labor organizations within the meaning ofthe Act.3.All production and maintenance employees at the Newbury Park plant, includ-ing shipping and receiving employees, but excluding office and plant clerical, pro-fessional and technical employees, and guards and supervisors as defined by theAct, constitute a unit appropriate for the purposes of collective bargaining.4.All production and maintenance employees at the Van Nuys plant,includingshipping and receiving employees, but excluding office and plant clerical, profes-sional and technical employees, and guards and supervisors as defined by the Actprior to July 2, 1964, constitute a unit appropriate for the purposes of collectivebargaining.17 LaHuillier denies telling Dupont on the phone she would not be recalled to work onorders fromhigher up, or that the Zalooms would not be recalled or that he told her hedid all he could. Dupont's version seems more credible and her testimony was convincingand of a nature not plausibly manufacured and Is credited over LaHuillier's denials PUROLATOR PRODUCTS, INC.1095.From September 1963 until July 2, 1964,the Union was the exclusive repre-sentative of all employees in the above-described unit forthe VanNuys plant forthe purposes of collective bargaining,and subsequentto July 2, 1964,theUnionwas, and has been at all times thereafter,the exclusive representative of all employ-ees in the above-described unit for theNewburyPark plant for the purposes ofcollective bargaining.6.Respondent has violated Section 8(a)(1) and(5) of the Act by failing tobargain with the Union as the representative of the employees in the appropriateunits at both the Van Nuys and Newbury Park plants.7.Respondent has violated Section 8(a)(1) and(3) of theAct byunlawfullydiscriminating with respect to the employment of Edward and Josephine Zaloom,Irene Dupont,FrankTillotson, andFredDeutsch by terminating said employeeson July 2,1964,and failing to recall them thereafter.8.Respondent has violated Section 8(a)(1) and(2) of the Act by unlawfullyassisting the Association and particularly by executing a collective-bargaining agree-ment on August 4, 1964,when said Association did not represent a majority of theemployees in the appropriate unit at itsNewburyPark plant.9.Respondent violated Section 8(a)(1) and(5)of theAct byunilaterallychanging conditions of employment so that Tibor Lonyai was laid off without refer-ence to the seniority practice in effect previously and without consultation with thecertified bargaining representative of Lonyai.10.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of the Act.THE REMEDYIt having been found that Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the Act. It havingbeen found that Respondent discriminated in regard to the hire and tenure ofemployment of Josephine Zaloom, Edward Zaloom, Frank Tillotson, Irene Dupont,and Fred Deutsch by terminating them on July 2, 1964, it will be recommendedthatRespondent offer each of them immediate and full reinstatement to theirformer or substantially equivalent position without prejudice to their seniority. orother rights and privileges and make them whole for any loss of pay they mayhave suffered by reason of said discrimination against them by payment to themof a sum of money equal to that which they would have earned as wages from the'date of discrimination to the date of reinstatement, less net earnings during suchperiod in accordance with the formula set forth in F.W. Woolworth Company,90NLRB 289, with interest thereon at 6 percent per annum computed in the mannerset forth inIsis Plumbing & Heating Co.,138 NLRB 716.It having been found that the layoff of Tibor Lonyia was a violation of Section8(a)(1) and (5) of the Act, it will be recommended that Respondent- reimbursehim for any loss of wages he may have suffered from the date of his terminationuntil such time as an unconditional offer of reinstatement to the same or sub-stantiallyequivalent job is made by Respondent.Square Binding and Ruling Co.,Inc.,146 NLRB 206.18Since the agreement of August 4, 1964,between the Association and Respondentis found to have been entered into and subsequently maintained at a time whenRespondent did not represent a majority of employees in the appropriate unit, itwill be recommended that Respondent be required to withdraw recognition fromtheAssociation and continue to withhold recognition unless and until such timeas the Association is certified in accordance with the terms of the Act. It will befurther recommended that Respondent reimburse each of its present and formerisRespondent's personnel manager,McEdward, testified he "believed" he offered Lonyaia job in December1963 andthat Lonyairefused it"more or less." He also testified thathe sawLonyai in the hallway and calledhim into hisofficeLonyai deniedhe wasin the plant or that he even saw McEdward Lonvai's testimonywas definiteand forthrightMcEdward's was vague and uncertain Lonyai's version iscredited.Zacrep, alongwithMarino, a supervisor,went to Lonyal's home approximately in June1964 and offeredLonyai some type of employment. Whether or not it was substantiallyequivalent to his former job is not clear. Thiswould haveto be determinedat the com-pliance stage. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees for all dues and other moneys they have been required to pay the Asso-ciation by reason of Respondent's enforcement of the Association security pro-vision of the August 4, 1964 agreement.Sahnirs Oil Company,139 NLRB 25.Because of the nature and extent of the unfair labor practices committed byRespondent and its disregard of the collective-bargaining process, it will be recom-mended that Respondent be required to cease and desist from interfering with itsemployees' rights in any manner violative of the Act.[Board's Appendix substituted for Trial Examiner's Appendix A.]APPENDIX BORDER CORRECTING TRANSCRIPT1.Page 36, line 17, strike out the word "not."2.Page 40, line 2, strike out the word "top."3.Page 70,line17, correct the word "shipping" to "chief."4.Page 87, line 2, correct the word "wouldn't" to "wanted to."5.Page 187, line 3, correct the word "Cajon" to "Conejo" and the word "New-berry" to "Newbury."6.Page 191, line 10, correct the word "rates" to "dates."7.Page 207, line 23, correct the word "would" to "wouldn't."8.Page 209, line 16, insert the word "not" between the words "applied" and"only."9.Page 345, line 19, insert the word "not" between the words "union" and "to."10. Page 369, line 20, correct the word "in" to "if."11. Page 369, line 21, correct the first word, "at" to "had."12. Page 374, line 19, correct the word "if" to "after."13. Page 384, line 5, correct the first word, "and" to "in."14. Page 401, line 15, correct the word "as" near the end of the line to "after."15. Page 426, line 16, correct the word "equipment" to "employment."16. Page435, line 1, correct the word "before" to "after."17. Page 435, line 3, correct the word "before" to "after."18. Page 456, line 7, correct the word "for" to "or.,,19. Page 472, line 20, correct "ity" to "ization."20. Page 481, line 20, correct the word "and" to "at."21. Page 486, line 13, strike out the words "and the" and substitute for them theword "at."22. Page 486, line 22, insert the word "offer" at the beginning of the line.23., Page 488, line 15,correct the name"Donovan"to "Donnellan."24. Page 499, line 11, correct to read: "employees which was furnished during theinvestigation of the."25. Page 539, line 9, correct the word "him" to "them."26. Page 658, line 20, correct the word "allow" to "follow."APPENDIX COctober 21, 1963.Dear Ben;We want to take this opportunity to let you know why we recently filed a petitionfor a representation election for our Van Nuys plant.As most of you probably know, we have been contacted on numerous occasionsby many of your fellow employees. They have expressed complete dissatisfactionwith the present U. A. W. Union and the manner in which they represent you.This raised the serious question as to whether or not the present Union representsa majority of our employees.We believe they do not,so we petitioned the NationalLabor Relations Board for an election.A hearing was held on October 15, 1963, by the National Labor Relations Board,and it was determined that an election would be held on November 14, 1963,between the hours of 3:00 P.M. and 4:00 P.M. on the Company premises. Thevalidity of our petition was upheld by the Board, but Local #509 tried everythingto prevent an election from being held. It appears that they are against employeeshaving the freedom to vote. We will always oppose the selfish interests of a fewunion leaders who are only interested ingetting your money in the form of dues,initiation fees and assessments.The election to be held under the jurisdiction of the National Labor RelationsBoard will determine if you and your fellow employees still want to be representedby Local #509 of the U. A. W. It is up to you to decide whether you want the PUROLATOR PRODUCTS, INC.111present Union,no union at all, or an independent union. After all, you vote everytwo years for your representatives in Congiess, so why shouldn't you have the samefree choice here in your Company?Rumors that you will lose your present benefits if you vote against the Unionare deliberate lies.We can assure you that you will not lose anything because youvote the way you want to vote. The Company is restricted by law from promisingyou any additional benefits if you vote against the Union, but the Unionis allowedto promise you anything, but they can guarantee you nothing.It is the Companythat gives you your benefits andpaysyou your wages-not the Union.If you have any questions regarding statements made by the Union, please feelfree to contact our Personnel Manager, your foreman, or myself. We will answeryour questions with clear honest facts.Thank you very much forallowing me this timewith you. Wewill continue tokeep you informed of your rights.Cordially,HWS: ahAPPENDIX D(S)Howard W. Sitton,HOWARD W. SITTON,Plant Manager.November 6, 1963.Dear Joe,As you know,there is to be an election,conducted by the National LaborRelationsBoard on Thursday,November 14, 1963, between the hours of 3:00 and4:00 P.M. WeTope that every employee will vote. The vote will be secret and noone will know how you vote except yourself.If,after earnest consideration, youbelieve that you want a union in the plant, then of course you vote"yes." But, ifyou decide that management-employee relationships are betterif there is no union-you naturally vote "NO."A number of employees have asked the question:"If I am a member of theunion, am I obligated to vote for the union"?The answeris"NO."You are freeto do just what you want to do at the time you cast your ballot.Thatis just whatthe secret ballot is for-to give you an opportunity to vote without coercion or pres-sure from any source.It is important that you keep in mind certain things when you are consideringthismatter.It is true that while it is attempting to get your vote, the union canpromiseyou anything under the sun-no matter how ridiculous.But can it keepitspre-election promises?Here are the facts: If the union wins the election, theemployer(or its designated representative)will be obligated under the law to meetwith the union at reasonable times and confer in good faith with respect to wages,hours, and other terms and conditions of employment.The union can then makeanyproposalto the company that it wantsto-but it cannot compel the companyto accept its proposals.This is just what the Federal law provides for. So, whenyou listen to the union solicitation for your vote,and read the literature it passesout, keep this fact always in mind:THE UNION CANNOT GET YOU ANY-THING THE COMPANY IS NOT WILLING TO GRANT.When a union is voted in,and thereafter makes variousproposals tothe com-pany which the company is unable or unwilling to concede, as a general rulethefirst thing the union does is to call its members out on strikeagainst the companyin an effort to force the company to grant its proposals.This is called aneconomicstrike.Under the provisions of the law economic strikers can be replaced with newand permanent employees in the jobs the strikers have left, and when this occurs,the striker no longer has any employee status with the employer.All too often, aunion vote-getting drive starts off with a rosy picture of what the unionclaimsitcan accomplish,and ends up with a picket line when the union is unable to fulfillits promises.Remember too, a union does not work for nothing.There is the matter ofmonthly dues,assessments and fines. You should remember the union has some-thing to sell you that you go on paying for the rest of your working days. Be sureyou want to"buy" before you vote for a union in our plant.If you have grievances,there is nothing in the world to prevent your bringingthem directly to management,as an individual or through your own chosen com-mittee,The company firmly believes you do not need a union to settle any griev-ances you may have with this company.We hope you will give the company a"vote of confidence" and vote"NO" onNovember 14. Whichever way you vote,however, the decision is yours. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have written you at length because it is of vital importance to both youandthe company. The company is the source of your livelihood, and the employeesand the company havea mutualinterest which should not be overlooked.When you cast your ballot on Thursday, November 14, please do so with ourassurance that you have complete freedom to choose which way you vote. Goodluck!Cordially,PUROLATOR PRODUCTS, INC.(S)Howard W.Sitton,HOWARD W.SITTON,Plant Manager.HWS:ahAPPENDIX ENovember 13, 1963.Dear Fellow Employees:For weeks the Union has tried to convince you that you are dumb-that you donot have the ability to do your own thinking-that you cannot distinguish betweenright and wrong, falsehoods and truth. They have attacked your dignityand mentalability.Theyhad the gall and nerve to insult you by telling you lies about theCompany. They have attempted by means of twisted propaganda to sell you on theidea that your"job is bigger than you"that you cannot handle your own affairs-that you need the Union to do your thinking for you.Thursday you will have the opportunity to prove to the Union that you haverespect for yourselves and that as men and women in your own free right, you arecapable of doing your own thinking. You will have your chance to show them thatyou are perfectly able to decide for yourselves what is right and what is wrong,that you can handle your own affairs, correct any problems that may exist-andlive your life as you see fit without any advice or help- from any Union.You will be able to tell the Union that you have seen thru their tactics andknow the real reason for their interest in you.They want each of you to paythem lots of money per year in dues for the privilege of running your life and yourbusiness. The Union wants your money taken right out of your paycheck and paidto them.Think this over very carefully. Without a Union you own your own souls, yourown hearts. You are free to talk to whoever you want, free to say what you wantto say, laugh,joke or get mad-you can do as you see fit. You have freedom-donot give it away. In a Union shop the shop committee man will demand that he doyour talking and thinking for you.Think this over carefully.Do not vote awayyour freedom and your self respect.Sincerely,PUROLATOR PRODUCTS, INC.,(S)Howard W.Sitton,HOWARD W.SITTON,Plant Manager.HWS:ahAPPENDIX FNOTICE TO ALL EMPLOYEESOperations of the Van Nuys plant will close down Thursday, July 2 at the endof the regular work shift. Friday, July 3, will be observedas the IndependenceDay holiday, and all employees who otherwise meet the requirements and workthrough Thursday, July 2, will receive holiday pay.The plant will be moved to our new location at Newbury Park the week ofJuly 6-10 and production operations will be resumed at thenew location as soonasmachineryis installedand ready, during the week of July 13-17, or at thelatest,July 20.Those employees who anticipate working at the new plant location are requestedto verify this fact with their foreman or supervisor and be sure that their correctaddress and phone number are available. Employees who are needed to help duringthe move period will be individually contacted by their supervisor. All who willmake the move but who are not contacted previously are requested to report forwork at the Personnelentranceof the new plant, to start at 7:30 A.M. Monday,July 20. Every effort will be made to call most of the people in approximatelyJuly 15, if the productionareas canbe made readyin time. LYNCH AND COMPANY, INC.113All vacation pay will be distributed Tuesday, June 30 and all hourly employeeswill be paid in full Thursday, July 2. This is not to be construed as causing anybreak in the employment record of those who are moving to Newbury Park, butis simply being done for your convenience, so that it will not be necessary for youto go to the new plant for your paycheck during the time the move is in process.The manner in which all personnel of this plant have conducted themselves andhandled their jobs during this time leading up to the move is most commendableand is certainly appreciated by all members of supervision. Since coming here alittleover two'years ago, I feel that the Van Nuys operations have shown steadyimprovement, reflecting a high degree of cooperation on the part of all employeesand a real desire to do a good job, which has been evident by our'steady improve-ment in quality and ability to make deliveries on schedule. In closing the VanNuys operations, I want to express my personal thanks to each and everyone ofyou, and to those of you who will not be going with us to the new location, I wishyou -a happyand successful future.June 26, 1964(,,(S)H. W. Sitton,H.W. SIrroN,PlantManagerS. H. Lynchand Company,Inc.andInternational Union of UnitedBrewery, Cereal,Soft Drink and DistilleryWorkers ofAmerica,AFL-CIO..Case 16-CA-2618. July 6,1966 .DECISION AND ORDERUpon charges duly filed by International Union of United Brewery,Cereal, Soft Drink and Distillery Workers of'America, AFL-CIO,herein called- the Union, the General-,Counsel of the National LaborRelations Board, by the Regional Director for Region 16, issued acomplaint dated March 23, 1966, against S. H. Lynch and Company,Inc., herein called the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair' labor practices within 'themeaning of Sections 8(a) (5) and (1) and 2(6) and (7) of theNational Labor Relations Act, as amended.Copies of the charge,complaint, and notice of hearing before a Trial Examiner were dulyserved upon the Respondent and the,Union.,With respect to the unfair labor practices, the complaint alleges,in substance, that on or about March 7, 1966, the Union was dulycertified by the Board 1 as the exclusive bargaining representative ofRespondent's employees in the unit found appropriate by the Boardand that, since on or about March 14, 1966, Respondent has refusedto 'recognize or bargain with the Union as such exclusive bargainingrepresentative, although the Union has requested it to do so.On or about April 13, 1966, the parties executed a stipulationwhereby they agreed to the submission of this case directly to the.1Decisionand certification of representative in Case16-RC-4095 (not published inNLRB volumes).160 NLRB No. 8.257-551-67-vol.160-9